J. A15032/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

S.A.M.                                   :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                  v.                     :
                                         :
K.D.S,                                   :         No. 1689 MDA 2017
                                         :
                       Appellant         :


            Appeal from the Order Entered September 21, 2017,
               in the Court of Common Pleas of York County
                  Civil Division at No. 2017-FC-001668-12


BEFORE: PANELLA, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED AUGUST 03, 2018

     K.D.S. (“Father”) appeals pro se from the September 21, 2017 final

protection from abuse (“PFA”) order entered in the Court of Common Pleas of

York County. After careful review, we affirm.

     The trial court set forth the following:

           On September 1, 2017, [S.A.M. (“Mother”)] filed a
           petition seeking a temporary PFA order on her own
           behalf. Following an ex parte proceeding, Honorable
           Kathleen J. Prendergast entered a temporary PFA
           order against [Father] which directed [Father] not to
           contact [Mother]. A hearing to determine whether a
           permanent PFA order should be entered was
           scheduled for September 14, 2017. The hearing was
           continued until September 21, 2017.

           Upon the time and date of the hearing, Honorable
           Christy H. Fawcett (“trial court”) granted petition for
           a PFA order against [Father], without admission,
           pursuant to an agreement between the parties and a
           prior custody order. The PFA order protected [Mother]
J. A15032/18


            and her child, K.S.       At the time, [Father] was
            represented by David C. Dagle, Esquire. Pursuant to
            the agreement, the trial court directed that [Father]
            was to have no contact with [Mother], direct or
            indirect, through third parties, or through social media
            for a period of one year and six months. Court costs
            were placed on [Father]. [Father] was evicted from
            [Mother’s] residence[]. [Father] was prohibited from
            having a firearm.

            After approving the parties’ agreement, the trial court
            stated “[Father] is to have no contact, direct or
            indirect, with [Mother].” The trial court further stated
            that the child “is also subject to the protection from
            abuse order . . . consistent with the custody order
            currently in place.”

            On October 13, 2017, [Father] filed a notice of appeal.
            On October 31, 2017, [Father] filed a [court-ordered]
            concise statement [of errors complained of on appeal
            pursuant to Pa.R.A.P. 1925(b).]

Trial court opinion, 12/8/17 at 1-2 (unnecessary capitalization and record

citations omitted).

      At the outset, we note that in its Pa.R.A.P. 1925(a) opinion, the trial

court found that Father waived all issues on appeal because his Rule 1925(b)

statement is vague and not specific or, alternatively, that the PFA consent

order is a valid agreement of the parties. (Trial court opinion, 12/8/17 at

4-7.) We decline to find waiver. We further note that a reading of Father’s

brief reveals that Father is unhappy with the PFA consent order, as well as

counsel who represented him during the PFA proceedings.

      We review a lower court’s legal conclusions in a PFA action for an error

of law or an abuse of discretion. Lawrence v. Bordner, 907 A.2d 1109, 1112



                                     -2-
J. A15032/18

(Pa.Super. 2006). Section 6108(a) of the PFA Act sets forth the general rule

regarding available relief and permits a court to grant “any protection order

or approve any consent agreement to bring about the cessation of abuse

. . . .” 23 Pa.C.S.A. § 6108(a). “A decree entered by consent of the parties

is so conclusive that it will be reviewed only on a showing that an objecting

party’s consent was obtained by fraud or that it was based upon a mutual

mistake.” Lee v. Carney, 645 A.2d 1363, 1365 (Pa.Super. 1994).

     Here, the record reflects that Father orally affirmed his understanding

of the PFA consent order at the PFA hearing. (Notes of testimony, 9/21/17 at

6-7). The record further reflects that Father executed the PFA consent order.

(Consent order of court, 9/21/17; docket #2.) In his brief, Father expresses

his dissatisfaction with the attorney who represented him during the PFA

proceedings and sets forth the negative consequences that the PFA consent

order have had on his livelihood and his reputation.    Additionally, at oral

argument, Father asserted that he only agreed to enter into the PFA consent

order because counsel said he could see his son, which the order clearly

prohibits. We can make no determination as to this assertion because this

court is not a court of record, and we are bound by the record in the trial

court. Although we sympathize with Father, our role as an appellate court

only permits us to review the PFA consent order upon a showing that Father’s

consent was obtained by fraud or was based upon mutual mistake. Lee, 645
A.2d at 1365.     As Father has made no such showing and the record



                                    -3-
J. A15032/18

demonstrates that Father freely entered into the PFA consent order, we may

not disturb the PFA consent order.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 08/03/2018




                                     -4-